                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ARP WAVE, LLC, a Minnesota                           Case No. 18-cv-2046 (PJS/ECW)
 Limited Liability Company,

                         Plaintiff,

       v.                                                          ORDER

 GARRETT M. SALPETER,
 NEUROLOGICAL FITNESS
 EQUIPMENT AND EDUCATION,
 LLC, a Texas Limited Liability
 Company, NEUROLOGICAL
 FITNESS AND RECOVERY
 FACILITIES, LLC, a Texas Limited
 Liability Company, ARPWAVE
 AUSTIN, LLC, a Texas Limited
 Liability Company, and JOHN DOES
 I-X,

                        Defendants.



      This matter is before the Court on the parties’ Joint Motion Regarding Continued

Sealing (Dkt. 290) pursuant to Local Rule 5.6(d) concerning documents filed under seal

in relation to the parties’ respective motions for summary judgment and Defendants’

motion for sanctions.

      The parties agree that Docket Entries 195-6, 195-12, 195-13, 254-5, 254-6, 254-9,

254-12, 254-14, 254-19, and 270 should be unsealed. (Dkt. 290 at 1.) Therefore, these

documents will be unsealed.
       The parties also agree that Docket Entries 254, 254-1, 254-2, 254-3, 254-11 1, 254-

15, and 254-18 should remain under seal. (Id.) However, the parties fail to provide the

Court with any reason why continued sealing is appropriate. “The fact that a document

has been designated as confidential under a protective order alone is not a valid basis to

keep the document under seal indefinitely for the purposes of Local Rule 5.6(d), which

governs motions for further consideration of sealing in this District.” Nagel v. United

Food & Com. Workers Union, No. 18-CV-1053 (WMW/ECW), 2020 WL 6145111, at *1

(D. Minn. Oct. 20, 2020) (citing Micks v. Gurstel Law Firm, P.C., No. 17-CV-4659

(ECT/ECW), 2019 WL 220146, at *1 (D. Minn. Jan. 16, 2019)). The Court cannot make

arguments on the parties’ behalf and therefore temporarily denies the joint motion for

continued sealing as to these entries. The Court will give the parties two weeks from the

date of this Order to provide a basis as to why these documents should remain under seal.

       In addition, the parties disagree with respect to the continued sealing of numerous

documents. The Court addresses those disagreements below.

                              I.     LEGAL STANDARD

       American courts “recognize a general right to inspect and copy public records and

documents, including judicial records and documents.” Nixon v. Warner Commc’ns, Inc.,

435 U.S. 589, 597 (1978) (footnote omitted); see also Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006) (“The common law right of public



1
       The Court notes that Plaintiff appears to argue later in the joint motion that Docket
Entry 254-11 should be unsealed. (Dkt. 290 at 7.) To the extent that Plaintiff contends
that Docket Entry 254-11 should be unsealed, Plaintiff shall so specify in the parties’
supplemental submission to the Court.

                                             2
access to judicial documents is firmly rooted in our nation’s history.”); Brown v.

Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992) (“Once a matter is brought

before a court for resolution, it is no longer solely the parties’ case, but is also the

public’s case.”). As the Eighth Circuit has held:

       There is a common-law right of access to judicial records. . . . This right of
       access bolsters public confidence in the judicial system by allowing citizens
       to evaluate the reasonableness and fairness of judicial proceedings, and “to
       keep a watchful eye on the workings of public agencies.” It also provides a
       measure of accountability to the public at large, which pays for the courts.

IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013) (citations omitted).

       “‘This right of access is not absolute, but requires a weighing of competing

interests.’” Feinwachs v. Minn. Hosp. Ass’n, No. 11-cv-8 (JRT/SER), 2018 WL 882808,

at *3 (D. Minn. Feb. 13, 2018) (quoting Webster Groves Sch. Dist. v. Pulitzer Pub. Co.,

898 F.2d 1371, 1376 (8th Cir. 1990)). According to the Eighth Circuit:

       Where the common-law right of access is implicated, the court must consider
       the degree to which sealing a judicial record would interfere with the interests
       served by the common-law right of access and balance that interference
       against the salutary interests served by maintaining confidentiality of the
       information sought to be sealed. . . . The decision as to access is one best
       left to the sound discretion of the trial court in light of the relevant facts and
       circumstances of the particular case.

IDT, 709 F.3d at 1223 (cleaned up); see also Feinwachs, 2018 WL 882808, at *3.

       While Local Rule 5.6 does not explicitly set forth the applicable standard when

determining if a document should remain sealed, the 2017 Advisory Committee Note to

Rule 5.6 provides guidance similar to the Eighth Circuit in IDT, supra, by requiring this

Court to balance parties’ interests in maintaining the confidentiality of documents with

the public’s right of access:


                                               3
       [P]arties have been filing too much information under seal in civil cases . . . .
       As a general matter, the public does not have a right of access to information
       exchanged in discovery; thus, protective orders are often quite broad,
       covering entire documents or sets of documents produced during discovery,
       even when most or all of the contents are not particularly sensitive. But the
       public does have a qualified right of access to information that is filed with
       the court. Even if such information is covered by a protective order, that
       information should not be kept under seal unless a judge determines that a
       party or nonparty’s need for confidentiality outweighs the public’s right of
       access.

D. Minn. LR 5.6(d) advisory committee’s note.

       In evaluating whether to unseal judicial documents, courts in the District of

Minnesota have utilized the six-factor balancing test outlined in United States v.

Hubbard, 650 F.2d 293, 318 (D.C. Cir. 1980). See Krueger v. Ameriprise Fin., Inc., No.

CV 11-2781, 2014 WL 12597948, at *10 (D. Minn. Oct. 14, 2014). These six factors

are:

       (1) the need for public access to the documents at issue; (2) the extent of
       previous public access to the documents; (3) the fact that someone has
       objected to disclosure, and the identity of that person; (4) the strength of any
       property and privacy interests asserted; (5) the possibility of prejudice to
       those opposing disclosure; and (6) the purposes for which the documents
       were introduced during the judicial proceedings.

Id. at *10-11 (citation omitted). The Court looks to see if compelling reasons have been

provided to overcome the presumption that court documents should be public record

when applying the six-factor test. Id. at *11. It is also important to emphasize that “‘the

weight to be given the presumption of access must be governed by the role of the material

at issue in the exercise of Article III judicial power and resulting value of such

information to those monitoring the federal courts.’” IDT, 709 F.3d at 1224 (quoting

United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995)) (citations omitted). When a


                                              4
document plays only a negligible role in a court’s exercise of its Article III duties, such as

a complaint, the public’s interest in access to the document is weaker and “the weight of

the presumption is low and amounts to little more than a prediction of public access

absent a countervailing reason.” Id. (quoting Amodeo, 71 F.3d at 1050). While the

Eighth Circuit has not been explicit about what weight to give the presumption as it

relates to documents filed in conjunction with summary judgment, in one of the decisions

relied upon by the Eighth Circuit in IDT, see 709 F.3d at 1224, the Second Circuit

concluded that the weight of the presumption of public access given to such documents is

of the highest and such documents should not remain under seal unless compelling

reasons exist. See Lugosch, 435 F.3d at 123 (citation omitted); see also Krueger, 2014

WL 12597948, at *8-9 (noting that while the Eighth Circuit has not explicitly defined

what constitutes “judicial records,” courts have held that information submitted in

connection with a motion for summary judgment is integrally involved in the resolution

of the merits of a case for which the presumption of public access attaches); In re

Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 245 F.R.D. 632, 636 (D.

Minn. 2007) (“The Court finds that Guidant and Duran have a heightened burden to

overcome the presumptive right of the public to access of the briefs and supporting

documents at issue because they were filed in support of and in opposition to motions for

summary judgment.”) (citation omitted). The Court concludes that a similar heightened

burden applies to situations when a court is called upon to levy sanctions against a party.

       Given this standard, the Court will proceed with analyzing the merits of the

parties’ motion for continued sealing.


                                              5
                                    II.    ANALYSIS

A.     Sealed Documents Filed in Relation to Defendants’ Motion for Sanctions

       1.     Dkt. 194: Defendants’ Memorandum of Law in Support of Motion for
              Sanctions

       Plaintiff asserts that Defendants’ memorandum of law recites and analyzes certain

confidential documents and the redacted memorandum of law is adequate for the public

record. (Dkt. 290 at 2.)

       The redacted portions deal with general testimony pertaining to whether

Defendants reverse-engineered Plaintiff’s technology, generally mention the treatment

protocols at issue, include the language from a distribution agreement that the Court has

ordered unsealed (see Section II.4, infra), and recite deposition testimony regarding who

owns the purported trade secrets/intellectual property at issue in this case. (Compare

Dkt. 192, with Dkt. 194.) Plaintiff has not met its burden to show that unsealing any of

this information would harm Plaintiff. Therefore, the motion for continued sealing of

Docket Entry 194 is denied.

       2.     Dkt. 195-1: Deposition Testimony from Plaintiff’s Representative

       Plaintiff argues that Docket Entry 195-1, which constitutes several portions of

Plaintiff’s representative Denis Thompson’s deposition transcript, is “a portion of the

deposition of the Plaintiff’s representative which discusses the proprietary components

and processes of Plaintiff’s machines and treatments, including descriptions of the

training and manuals which are not public” and, “would be damaging to Plaintiff if

Plaintiff were no longer able to protect, including specifically the way in which the

Plaintiff has developed its new techniques and treatments.” (Dkt. 290 at 2.) Docket

                                             6
Entry 195-1 constitutes over 100 pages of deposition testimony. (See Dkt. 195-1.) It is

evident from the Court’s review of the 100 pages that not all of those pages contain

proprietary information, much less information that should be maintained under seal. 2

However, Plaintiff has filed the entire document under temporary seal with no publicly

available redacted version. (See Dkt. 197.) Plaintiff is asking the Court to review over

100 pages of deposition testimony to figure out what may require continued sealing. It is

Plaintiff who seeks continued sealing, and the Court will not make guesses on its behalf,

especially when public access to the Court records is at issue. See generally ASARCO,

LLC v. Union Pac. R. R. Co., 762 F.3d 744, 753 (8th Cir. 2014) (“Judges are not like

pigs, hunting for truffles buried in briefs or the record.”) (internal quotation marks

omitted). Therefore, the motion for continued sealing as to Docket Entry 195-1 is denied.

       3.     Dkt. 195-2: Protocol Available on an Internet Blog

       Defendants claim that the protocol at Docket Entry 195-2 should be unsealed as it

was publicly available and still is today. (Dkt. 290 at 4.) While the link provided by

Defendants (https://web.archive.org/web/20150824191838/http://evoultrafit.com:80/

workout/bronze-program-11-1) links to a different date not reflected in Docket Entry

195-2, Plaintiff does not dispute that the blogs reflected in Docket Entry 195-2 were at

least at some point public. On this basis, and on the basis that United States District

Judge Patrick J. Schiltz found that a treatment protocol must be a secret for it to be a

trade secret (see Dkt. 284 at 22-23), the Court concludes that the strength of the


2
       For example, Docket 195-1 contains several lengthy colloquies of counsel which
plainly do not require sealing. (See, e.g., Dkt. 195-1 at 69:22-71:12, 178:4-189:25,
312:2-313:8.)

                                              7
Plaintiff’s interest in keeping a previously public document under seal does not outweigh

the presumption of public access. For these reasons, the Court denies the motion for

continued sealing as to Docket Entry 195-2 .

       4.     Dkts. 195-3, 195-4, 195-5, and 195-8: Plaintiff’s Agreements and
              Invoices with Third Parties and Defendant Salpeter

       Docket Entry 195-3 is a 2006 unsigned term sheet related to the possible

acquisition of a non-party company. According to Plaintiff, the agreement was

consummated and was confidential. 3 (Dkt. 290 at 2.) Given the staleness of the

agreement, the fact that Plaintiff asserts that the company was purchased by Plaintiff, and

that nothing in the term sheet provides that the documents are confidential, the Court

concludes that the document will be unsealed.

       Docket Entry 195-4 reflects certain invoices from the company identified in

Docket Entry 195-3 and shows various purchases of materials and repair services in the

2006/2007 timeframe. The Court does not understand how Plaintiff has any interest in

keeping these purchases confidential fifteen years later. The Court finds the weak

interest asserted by Plaintiff does not outweigh the right to public access to court records

and consequently concludes that Docket Entry 195-4 will be unsealed.

       Defendants claim that Docket Entry 195-5, a 2008 Exclusive Worldwide Master

Distribution Agreement between ARP Manufacturing, LLC and ARP Wave, LLC,

contains highly sensitive information about the inner workings and relationship between

private companies and provides detailed information about the companies. (Dkt. 290 at


3
      The Court had previously ruled that this document should remain sealed because it
was unclear whether the deal had been consummated. (Dkt. 265 at 2-3.)

                                              8
3.) The Court will not afford any protection to the distribution agreement, especially

when the parties contemplated protection of confidential information in the agreement

but did not extend that protection to the agreement itself. (See Dkt. 195-5 at 10-11.)

Based on this, and the fact that the agreement does not appear to contain any sensitive

information that this Court can discern based on its review and the submissions of the

parties, the Court finds that Docket Entry 195-5 will be unsealed.

       Docket Entry 195-8 is a rental agreement between the parties, which according to

Plaintiff contains the cost and deposit rates formerly offered by Plaintiff and are not

publicly offered, as well as Defendant Salpeter’s credit card and purchase information.

(Dkt. 290 at 3.) Defendants argue that contracts cannot be confidential as previously

determined by Judge Schiltz. (Id. at 4.) The Court cannot comprehend why an

agreement from 2006 with no confidentiality provision should remain sealed, save for

Salpeter’s credit card information, which Salpeter does not appear to object to being

released. That said, Rule 5.2 of the Federal Rules of Civil Procedure requires that

financial account information be redacted from public pleadings. As such, Docket Entry

195-8 will remain sealed. However, the parties will be required to publicly file within 28

days of this Order a copy of Docket Entry 195-8 with the credit card information

redacted.

       5.     Deposition of Jay Schroeder (Dkt. 195-7)

       Plaintiff contends that a portion of the transcript of the deposition of Jay Schroeder

should remain sealed because part of the deposition deals with Plaintiff’s training

manuals and treatment protocols. (Dkt. 290 at 3.) Not only has Plaintiff failed to identify


                                              9
with any specificity any confidential or trade secret information regarding its training

manuals and treatment protocols contained in the deposition testimony, the review of the

deposition testimony also does not reveal any usable information as far as the Court can

discern with respect to protocols or the training. For these reasons, the motion for

continued sealing as to Docket Entry 195-7 is denied.

       6.     Supplemental Answers to Interrogatories (Dkt. 195-9)

       Plaintiff argues that its unredacted supplemental interrogatory responses describe

in detail the circuitry and process by which Defendants reverse-engineered Plaintiff’s

machine. (Dkt. 290 at 3.) The responses provide that by inspecting the interior

components, possibly taking readings or measurements of the same (such as by using

electronic instrumentation), a competitor can copy and/or reverse-engineer the ARP

Trainer and/or learn information about the ARP Trainer. (See Dkt. 195-9.) However, it

is no secret that a party with the capability can reverse-engineer a device by taking it

apart and taking the appropriate measurements. As for the photos of the device in

question in the supplemental responses (see Dkt. 195-9 at 4-9), those photos do not

permit a third-party to take measurements or closely inspect the device. Moreover, as set

forth by Judge Schiltz, pictures of displays, also set forth in the interrogatory answers,

cannot constitute a trade secret. (Dkt. 284 at 17 n.13.) For these reasons, the motion for

continued sealing is denied as to Docket Entry 195-9.




                                             10
       7.     Deposition Transcript Related to NueFit (Dkts. 195-10 and 195-11) and
              Email Related to FDA Approval (Dkt. 254-8) 4

       Defendants argue that Docket Entries 195-10 and 195-11 should remain sealed

because they include deposition testimony in which representatives from Defendants are

answering questions related to business operations, including procedures used in

administering the NueFit device as well as FDA clearance and compliance issues, which

is not public information, and which could be used for improper purposes by competitors

of NueFit. (Dkt. 290 at 5.) Similarly, Defendants argue that Docket Entry 254-8

contains confidential information related to FDA applications, which are not in the public

sphere and were not intended to be made public. (Dkt. 290 at 8.) However, the

deposition transcripts do not set forth any specific procedures related to a device that

would not already be publicly available, and the references to whether a device is FDA

approved or requires a prescription is information that should be publicly available.

Similarly, Docket Entry 254-8 does not contain any specifics as to the FDA application

and contains representations made to the public with respect to FDA approval. As such,

Docket Entries 195-10, 195-11 and 254-8 will be unsealed.

B.     Sealed Documents Filed in Relation to Motions for Summary Judgment

       1.     The Declaration of Denis Thompson (Dkt. 250)

       Plaintiff contends that the Declaration of Denis Thompson (Dkt. 250) describes in

detail the proprietary treatments and training of technicians, as well as the theory and


4
       The Court notes that Docket Entry 254-8 was an exhibit related to the motions for
summary judgment rather than Defendants’ Motion for Sanctions, but given that Docket
Entry 254-8 relates to the FDA, the Court considers it in this section with the other FDA-
related documents.

                                             11
philosophy behind Plaintiff’s business and medical treatments, and discusses and

describes the protocols and confidential information and documents in the attached

exhibits, which are also discussed below. (Dkt. 290 at 6.) The Court agrees with

Defendants (id.at 7) that the Declaration is vague and general and there does not appear

to be any information therein that would cause Plaintiff any harm if unsealed. As such,

the motion for continued sealing with respect to Docket Entry 250 is denied.

       2.     Treatment Protocol (Dkt. 250-1)

       Plaintiff argues that Docket Entry 250-1 should remain under seal because it is a

confidential and proprietary treatment protocol. (Doc. 290 at 6.) However, Judge Schiltz

dismissed Plaintiff’s claim for misappropriation of trade secrets as to this protocol in part

on the basis that “Plaintiff has disclosed much about its treatment process in patents and

elsewhere.” (Dkt. 284 at 23.) In addition, Judge Schiltz compared Plaintiff’s protocols

with those of Defendants and concluded that there was no misappropriation as they were

materially different. (Id. at 22.) Given the disclosure of the information in the protocols

and the Court’s reliance on the protocol in its analysis on summary judgment, the Court

finds that the public’s need to know the basis for Judge Schiltz’s decision outweighs the

importance of maintaining the protocols under seal. For these reasons, the motion for

continued sealing is denied as to Docket Entry 250-1.

       3.     Documents Relating to Agreements (Dkts. 250-2 and 250-3)

       The parties contend that these documents are also contained as part of Docket

Entry 195-8 (Dkt. 290 at 6), which the Court has ordered unsealed save for redactions of




                                             12
credit card information for the reasons set forth in Section II.A.4, supra. 5

         4.     List of Treatments and their Corresponding Codes (Dkt. 250-5)

         Plaintiff asserts Docket Entry 250-5 is a list of treatments and their corresponding

codes available only to Plaintiff’s trainees and technicians, which is confidential

information of Plaintiff that Plaintiff has designated as Attorney Eyes Only pursuant to

the Protective Order in this case. (Dkt. 290 at 6.) Again, designation of a document as

confidential or attorney’s eyes only under a protective order does not satisfy Local Rule

5.6 for the purposes of continued sealing. Further, this document only provides a list of

ailments and a corresponding number. It is unclear why this information necessitates any

protection, especially since it was submitted and considered on summary judgment.

Indeed, Plaintiff provides no argument as to the value of this information to a competitor.

As such, the motion for continued sealing as to Docket Entry 250-5 is denied.

         5.     Confidential Agreements (Dkt. 250-6 and Dkt. 254-16)

         Plaintiff asserts that Docket Entry 250-6 is a confidential contractual agreement

which contains significant confidential information of Plaintiff. (Dkt. 290 at 6.) Docket

Entry 250-6 constitutes invoices from ARP Wave LLC billed to Defendant Salpeter.

There is nothing confidential about these invoices that this Court can discern. As such,

given that they were considered on summary judgment and the apparent lack of

protectable interest, the Court denies the motion for continued sealing as to Docket Entry

250-6.


5
      The Court notes that Docket Entry 250-3 is an unexecuted agreement that contains
more information than Docket Entry 195-8. Nevertheless, there is nothing in this
document that warrants continued sealing and it includes no credit card information.

                                              13
       The Court also denies the motion as to Docket Entry 254-16, dealing with various

agreements, since it appears that the parties are in ultimate agreement that they should be

unsealed. (Dkt. 290 at 7, 8.)

       6.     Correspondence Between the Parties (Dkts. 250-8 and 250-9)

       Plaintiff seeks the continued sealing of letters between the parties with respect to

allegations of breach of contract and the return of units from Salpeter and NueFit to

Plaintiff. Given the public nature of Plaintiff’s allegations of breach of contract in the

Complaint and associated exhibits, the Court is surprised that Plaintiff seeks to keep this

correspondence under seal. (See Dkt. 1; Dkts. 1-1 to 1-3.) There is no protectable

information that the Court can discern within the letters, which at most describe contracts

the parties entered into in 2008 (and possibly 2010). (See Dkts. 250-8, 250-9.) Based on

all this, along with the fact that the exhibits were submitted in conjunction with motions

for summary judgment, the Court denies the motion for continued sealing with respect to

Docket Entries 250-8 and 250-9.

       7.     NueFit License Agreement (Dkt. 254-7)

       Plaintiff asserts that the NueFit license agreement at Docket Entry 254-7 contains

no confidential information and believes it should be unsealed. (Dkt. 290 at 7.)

Defendant provides no argument in response. The agreement itself, regarding products

and services, contains no confidentiality provision. Defendants have provided no basis

for its continued sealing, which the Court would expect given its arguments with respect

to Plaintiff’s agreements, and therefore the motion for continued sealing as to Docket

Entry 254-7 is denied.


                                             14
       8.     Information Related to the Neubie Device (Dkts. 254-10 and 254-13)

       Defendants argue that Docket Entries 254-10 and 254-13 contain confidential

information concerning the development of the Neubie device, which could be used by

competitors against Defendants. (Dkt. 290 at 8.) The Court does not understand how a

competitor could use the general mention of features of the Neubie in those documents to

the detriment of Defendants considering the device is available for sale. To the extent

that features listed in Docket Entries 254-10 and 254-13 were not included in the Neubie,

Defendants may submit within fourteen days of this Order a supplemental memorandum

under seal that flags portions of the docket entries that contain features or elements that

are not included in a device that has been offered for sale. Defendants shall allow

Plaintiff to submit any rebuttal as part of the same supplemental submission to the Court.

Otherwise, the motion for continued sealing is denied as to Docket Entries 254-10 and

254-13.

       9.     Memoranda of Law Submitted in Support of the Parties’ Respective
              Motions for Summary Judgment (Dkts. 258, 260, and 266)

       Plaintiff contends that the memoranda of law submitted to Judge Schiltz should

remain under seal because they analyze and quote heavily from the confidential

information and documents in Defendants’ pleadings as well as in Plaintiff’s pleadings

and their disclosure would reveal significant proprietary and confidential information to

Plaintiff’s competitors. (Dkt. 290 at 7, 9.) Defendants argue that the memoranda should




                                             15
be unsealed as they primarily contain attorney argument and do not quote confidential

information. (Id. at 8, 9.)

       To the extent that it is Plaintiff’s position that this information should be kept from

the public domain because it is protected as a trade secret, Judge Schiltz dismissed such

claims in his Order on Summary Judgment. (Dkt. 284 at 13-28.) Given that the strength

of any property and privacy interests asserted is weak, coupled with the fact that Plaintiff

is seeking to seal pleadings that Judge Schiltz considered in deciding dispositive motions,

the Court finds that Plaintiff has not met its burden to overcome the presumptive right of

the public to access to the unredacted memoranda. As such, the motion for continued

sealing as to Docket Entries 258, 260, and 266 is denied.

                                      III.   ORDER

       Based upon on the motion and the documents filed under seal, as well as all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that the parties’ Joint Motion Regarding Continued

Sealing (Dkt. 290) is GRANTED in part and DENIED in part as follows:

       1.     The Motion is GRANTED insofar as Docket Entries 195-6, 195-12, 195-

              13, 254-5, 254-6, 254-9, 254-12, 254-14, 254-19, and 270 will be

              UNSEALED pursuant to the agreement of the parties.

       2.     Docket Entries 254, 254-1, 254-2, 254-3, 254-11, 254-15, and 254-18 will

              remain under TEMPORARY SEAL, pending the parties filing a renewed

              joint motion that explains the basis for the continued sealing of these

              entries. The parties shall file a renewed motion for joint sealing regarding


                                             16
           these entries no later than two weeks after the issuance of this Order. If the

           parties do not file a renewed motion, the Court will issue an order to unseal

           the docket entries.

     3.    The Motion is DENIED insofar as Docket Entries 194, 195-1, 195-2, 195-

           3, 195-4, 195-5, 195-7, 195-9, 195-10, 195-11, 250, 250-1, 250-3, 250-5,

           250-6, 250-8, 250-9, 254-7, 254-8, 254-10, 254-13, 254-16, 258, 260 and

           266 shall be UNSEALED in accordance with the procedures set forth

           under Local Rule 5.6(d).

     4.    The Motion is GRANTED insofar as Docket Entries 195-8 and 250-2 will

           remain sealed. However, the parties will be required to publicly file within

           28 days of this Order a copy of Docket Entry 195-8 and 250-2 with the

           credit card information redacted.

     5.    To the extent that features listed in Docket Entries. 254-10 and 254-13 were

           not included in Defendants’ past or current products, Defendants may

           submit within fourteen days of this Order a supplemental memorandum

           under seal that flags portions of the docket entries that contain features or

           elements that are not included in a device that has been offered for sale.

           Defendants shall allow Plaintiff to submit any rebuttal as part of the same

           supplemental submission to the Court.



DATED: April 28, 2021                                 s/Elizabeth Cowan Wright
                                                      ELIZABETH COWAN WRIGHT
                                                      United States Magistrate


                                          17
